Name: Commission Regulation (EEC) No 2185/91 of 24 July 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 91 Official Journal of the European Communities No L 202/23 COMMISSION REGULATION (EEC) No 2185/91 of 24 July 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 1880/91 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, I HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 81 , 28 . 3. 1991 , p. 68. b) OJ No L 168, 29. 6. 1991 , p. 79. No L 202/24 Official Journal of the European Communities 25. 7. 91 ANNEX to the Commission Regulation of 24 July 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 31 from 5 to 11 August 1991 Week No 32 from 12 to 18 August 1991 Week No 33 from 19 to 25 August 1991 Week No 34 from 26 August to 1 September 1991 0104 10 90 (') 59,563 59,563 59,563 59,563 0104 20 90 (') 59,563 59,563 59,563 59,563 0204 10 00 (2) 126,730 126,730 126,730 126,730 0204 21 00 O 126,730 126,730 126,730 126,730 0204 22 10 O 88,711 88,711 88,711 88,711 0204 22 30 (2) 139,403 139,403 139,403 139,403 0204 22 50 (2) 164,749 164,749 164,749 164,749 0204 22 90 (2) 164,749 164,749 164,749 164,749 0204 23 00 (2) 230,649 230,649 230,649 230,649 0204 50 11 O 126,730 126,730 126,730 126,730 0204 50 13 0 88,711 88,71 1 88,711 88,711 0204 50 15 0 139,403 139,403 139,403 139,403 0204 50 19 (2) 164,749 164,749 164,749 164,749 0204 50 31 O 164,749 164,749 164,749 164,749 0204 50 39 O 230,649 230,649 230,649 230,649 0210 90 11 O 164,749 164,749 164,749 164,749 0210 90 19 (3) 230,649 230,649 230,649 230,649 (l ) The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.